—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Davis, J.), dated April 12, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The injured plaintiff, a sanitation worker, allegedly twisted his knee when he stepped on a garbage bag as he was attempting to help his partner hook a dumpster onto their sanitation truck. The plaintiffs commenced this action against the defendants, the property owner and the manager of the site where the dumpsters were located, alleging that they created a dangerous and defective condition on the premises.
The defendants’ motion for summary judgment dismissing the complaint was properly granted. The injured plaintiff testified that he had observed garbage bags and other debris lying around the dumpsters at the time of the accident and on previous occasions. When a worker confronts the ordinary and obvious hazards of his or her employment, and has the time and other resources (e.g., a coworker) to proceed safely, a defendant may not be held responsible if the worker performs the job so incautiously as to be injured (see, Marin v San Martin Rest., 287 AD2d 441; Ercole v Academy Fence Co., 256 AD2d 305; Abbadessa v Ulrik Holding, 244 AD2d 517). Ritter, Acting P.J., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.